Christopher Glen
                                                                          AdamsAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 23, 2014

                                      No. 04-13-00048-CR

                                   THE STATE OF TEXAS,
                                         Appellant

                                                v.

                                   Christopher Glen ADAMS,
                                            Appellee

                       From the County Court at Law, Kerr County, Texas
                                  Trial Court No. CR120324
                           Judge Spencer W Brown, Judge Presiding


                                         ORDER
        On June 25, 2014, this court issued an opinion in this appeal wherein this matter was
abated and remanded to the trial court. The trial court was directed to file more specific findings
of fact and conclusions of law in accordance with the Texas Court of Criminal Appeals mandates
in State v. Elias, 339 S.W.3d 667 (Tex. Crim. App. 2011) and State v. Cullen, 195 S.W.3d 696
(Tex. Crim. App. 2006). On July 21, 2014, the trial court filed a supplemental clerk’s record
including additional findings of fact and conclusions of law.

         This matter is reinstated on this court’s docket. In light of the trial court’s additional
findings of fact and conclusions of law, the parties may file supplemental briefs in this court.
We ORDER the State to file its supplemental brief, if any, in this court on or before August 22,
2014. The appellant’s supplemental brief, if any, will be due in this court thirty days after the
date the State’s supplemental brief is filed. If either party chooses not to file a supplemental
brief, that party is ORDERED to notify this court of such fact in writing on or before August 4,
2014. If the State decides not to file a supplemental brief, the appellant may still file a
supplemental brief, and such brief will be due thirty days after the date the State advises this
court in writing that it does not intend to file a supplemental amended brief.

       We ORDER the clerk of this court to serve copies of this order on the appellant and all
counsel.
                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court